EXHIBIT 10.31

FOURTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

WHEREAS, Wheelabrator Technologies, Inc., an indirect subsidiary of Waste
Management, Inc., and Mark A. Weidman (“Executive”) have made and entered into
an Employment Agreement (the “Employment Agreement”) dated May 11, 2006, as
amended by the First, Second, and Third Amendments to the Employment Agreement;

WHEREAS, both the Company and Executive desire to amend the Employment Agreement
to reflect certain provisions set forth below;

NOW, THEREFORE, the Employment Agreement is amended in the following respects:

1. Employment Agreement Dated May 11, 2006. The Company and Executive
acknowledge and represent that the Employment Agreement and the First, Second,
and Third Amendments thereto are hereby ratified, affirmed, and amended as set
forth herein. WMI shall be and is a party to the Employment Agreement (not in
the capacity of employer but solely as set forth in the Employment Agreement as
amended and below, and in order for WMI to have power and authority to enforce
the provisions of the Employment Agreement, as amended). Capitalized terms
herein shall have the same meaning ascribed in the Employment Agreement unless
defined herein.

2. The following Section 4(i) is added to the Employment Agreement:

(i) Resignation in Good Order. In the event Executive remains employed under the
terms of the Employment Agreement through July 1, 2014, and a Domestic Sale is
not consummated on or before June 30, 2014, the following provisions of this
Section 4(i) shall apply.

 

  (i) “Resignation in Good Order” shall mean Executive’s resignation of
employment by written notice (“Notice of Voluntary Termination”) given to WMI’s
Chief Executive Officer or President at least ninety (90) days before the
effective date of resignation that is proposed by Executive; provided however,
that the date of resignation proposed by Executive shall be a date occurring
after July 1, 2014, and on or before June 30, 2015.

 

  (ii) For purposes of this Section 4(i), the “Effective Date of Voluntary
Resignation” shall be the earlier of the date proposed by Executive in the
Notice of Voluntary Termination or the date determined in the sole discretion of
the Company.

 

  (iii) In the event Executive’s employment is terminated by Resignation in Good
Order under this Section 4(i), the compensation provisions of Section 6(g) shall
apply in lieu of Section 6(d) and/or in lieu of Section 7 if such sections

 

1



--------------------------------------------------------------------------------

       would otherwise be applicable. In no event shall a resignation or
termination of employment by the Executive following a Resignation in Good Order
(but prior to the Effective Date of Voluntary Resignation) be a considered a
resignation or termination by Executive that qualifies Executive for
compensation under the provisions of Section 6(e) or Section 7.

 

  (iv) Notwithstanding any other provision of the Employment Agreement, letter
of interpretation, or any other document to the contrary (including but not
limited to that letter dated October 8, 2012 signed by David Steiner and Mark
Weidman), in no event shall a resignation or termination of employment by the
Executive on or before July 1, 2015, other than as set forth in this 4(i), be a
considered a resignation or termination by Executive that qualifies Executive
for compensation under the provisions of Section 6(e) or Section 7.

3. The following Section 6(g) is added to the Employment Agreement:

(g) Termination by Executive after Sale Stay Period. In the event Executive’s
employment is terminated pursuant to Section 4(i) by Resignation in Good Order,
the Company shall pay the following amounts to Executive. To the extent the
following payments to be made during the first six-month period following
Executive’s termination of employment would subject Executive to interest or
penalties under Code Section 409A, then such payments shall be withheld by the
Company and the amount of the payments withheld will be paid by the Company in a
lump sum, without interest, on the date that is six (6) months and one (1) day
after Executive’s termination. Continued medical benefits under Section 6(g)(iv)
are intended to satisfy the exemption for medical expense reimbursements under
Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

 

  (i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Employment Agreement, any vacation accrued to the date of termination, and
any earned but unpaid bonuses for any prior calendar year.

 

  (ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c) herof shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.

 

  (iii) Subject to Executive’s execution of the Release (as defined in
Section 7), an amount of $700,000 of which $350,000 shall be paid in a lump sum
on the date that is six (6) months and one (1) day after Executive’s termination
(“409A Delayed Pay Date”), and of which the remaining $350,000 shall be paid
over the 18 months following the 409A Delayed Pay Date in the same manner and
timing as Base Salary would have been paid if Executive had remained in active
employment until the end of such period.

 

2



--------------------------------------------------------------------------------

  (iv) Subject to the Executive’s execution of the Release (as defined in
Section 7), the Company at its expense will continue for Executive and
Executive’s spouse and dependents, all health benefit plans, programs or
arrangements, whether group or individual, disability, and other benefit plans,
in which Executive was entitled to participate at any time during the twelve
month period prior to the date of termination, until the earliest to occur of
(A) two years after the date of termination; (B) Executive’s death (provided
that benefits provided to Executive’s spouse and dependents shall not terminate
upon Executive’s death); or (C) with respect to any particular plan, program or
arrangement, the date Executive becomes eligible to participate in a comparable
benefit provided by a subsequent employer. In the event that Executive’s
continued participation in any such Company plan, program, or arrangement is
prohibited, the Company will arrange to provide Executive with benefits
substantially similar to those which Executive would have been entitled to
receive under such plan, program or arrangement, for such period on a basis
which provides Executive with no additional after tax cost.

 

  (v) Subject to Executive’s execution of the Release (as defined in Section 7),
Executive shall be eligible for a bonus or incentive compensation payment, at
the same time, on the same basis, and to the same extent payments are to made to
senior executives of the Company, pro-rated for the fiscal year in which the
Executive is terminated.

4. The following clause shall be added after the phrase “termination of
employment pursuant to Section 5(e)” in the first sentence of Section 7(b)(vi):

“, Section 4(i).”

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
on, and effective as of, this 23rd day of December, 2013.

 

    /s/ Mark W. Weidman

Mark A. Weidman

(“Executive”)

     

WHEELABRATOR

TECHNOLOGIES, INC.

(the “Company”)

    By:  

    /s/ Courtney A. Tippy

          Courtney A. Tippy           Assistant Secretary     WASTE MANAGEMENT,
INC.     By:  

    /s/ David P. Steiner

 

4